DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see remarks, filed 1/4/22, with respect to the rejection(s) of claim(s) 14  under Belleau (US 8757648) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Belleau and Winter (US 8757648).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 14-19,20 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Belleau (US 8851785) in view of Winter (US 8757648). Belleau discloses an arm/spindle that is formed (see Col. 4 lines 45-46) comprising: 
A spindle body (14);
one or more sockets (16) in the spindle body;

Belleau does not mention a removably secured ball. However, Winter discloses a ball joint comprising: a ball (15) that is removably secured into a socket (see figure 7). It would have been obvious for one of ordinary skill in the art to modify Belleau by have a removably secured ball, in order to be able to remove the ball from the socket for maintenance or for replacement of each of the balls on the spindle.
Regarding claim 15, Belleau further discloses, wherein making or fabricating the spindle/arm includes forming it.
Regarding claim 16, Belleau and Winter do not mention molding of the spindle; however, one of ordinary skill in the art would find it obvious to change the forming method for a molding method as they are commonly known ways to manufacture metal members.
	Regarding claim 17, Belleau further discloses, the spindle body has the sockets within it, wherein the spindle body is formed, thereby meaning that, the sockets are formed.
 	Regarding claim 18, Belleau further discloses, the ball is pressure fit into the member (36) in the socket, (see figure 4).
	Regarding claim 19, Belleau further discloses, the socket has material formed to secure the ball (see figure 4).
	Regarding claim 21 and 22, wherein Winter further discloses that the ball (15) can be removed from the socket by unthreading the member (21) without damaging the socket or removing a weld; therefore the combination of Belleau and Winter results in a method that allows the removal of the ball from the socket without damaging the socket or breaking a weld.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Belleau in view of Winter and in further view of Klass (US 6149198). Belleau and Winter do not mention a hardening process for the spindle. However, Klass discloses a suspension arm made via a forming process (Col.1 lines 54-56 and Col. 2 lines 58-60) and comprising a hardening process (Col. 2 lines 43-45). It would have been obvious for one of ordinary skill in the art before the effective filing date of the current invention to modify the combination of Belleau and Winter by adding a hardening process in order to make a much harder, stronger structure, and then tempering the spindle. The combination of Belleau, Winter and Klass can be seen as the use of known technique to improve similar devices (methods, or products) in the same way.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on 571-270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARLON A ARCE/Examiner, Art Unit 3611                                                                                                                                                                                                        
/KEVIN HURLEY/Primary Examiner, Art Unit 3611